Case 1:19-cv-03377-LAP Document 69 Filed 10/18/19 Page 1 of 1

LAW OFFICES OF

Aidala, Bertuna & Kamins, PE

ARTHUR L. AIDALA 8118-137 AVENUE !
MARIANNE E. BERTUNA BROOKLYN, NEW YORK 11228
HON. BARRY KAMINS (RET) 546 FIFTH AVENUE TEL: (718) 238-9898

JOHN S. ESPOSITO FAX: (718) 921-3292
DOMINIK GULLO NEW YoRK, NY 10036

MICHAEL T. JACCARINO

IMRAN H. ANSARI TELEPHONE: (212) 486-0011 OF COUNSEL
Y : JOSEPH A. BARATTA
ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JENNIFER CASSANDRA
SENIOR COUNSEL WWW.AIDALALAW.COM PETER W. KOLP
Louis R. AIDALA WILLIAM R. SANTO
JOSEPH P. BARATTA PETER S. THOMAS

October 18, 2019
VIA ECF

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: — Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP
Request for Adjournment of Rule 16 Conference
Dear Judge Preska,

Defendant Alan Dershowitz (Mr. Dershowitz”) respectfully writes the Court in regard to
your Honor’s order [Dkt. No. 67] scheduling a Rule 16 conference on November 20, 2019 at 11:00
A.M.

Counsel for Mr. Dershowitz respectfully request a brief adjournment of the November 20
Rule 16 Conference to December 2, 2019. This request is made due to the unavailability of counsel,
Arthur L. Aidala, and myself, Imran H. Ansari, because of the necessity to travel abroad for business
purposes from November 14 - 24, 2019. This is our first request for an adjournment of the Rule 16
conference.

 

In the interim, Mr. Dershowitz will file his Answer to the Plaintiffs Complaint and assert
Counterclaims for defamation and other tortious conduct against the Plaintiff seeking substantial
damages. The additional time will allow Plaintiff to confer with her new counsel about the full scope
of this case, and will allow counsel for both parties to confer more meaningfully about the discovery
which will be necessary for summary judgment and trial.

As we have not yet received successor counsel for Plaintiffs notice of appearance, we are
copying outgoing counsel Boies Schiller Flexner, LLP on this correspondence so that they may
inform the Plaintiff of the request made herein. Upon receipt of successor counsel for Plaintiff's
notice of appearance, we shall promptly contact them to confer on a proposed discovery plan, which
is currently mandated to be filed by November 13, 2019, pursuant to your Honor’s order.

    

 

eye Ansari CY

CC: Plaintiff BSF via ECF
